Exhibit 10.1

CYTODYN INC.

SUBSCRIPTION AND INVESTOR RIGHTS AGREEMENT

FOR CONVERTIBLE PROMISSORY NOTES AND WARRANTS

1. Subscription. The undersigned, Alpha Venture Capital Management, LLC, on
behalf of one or both of Alpha Venture Capital Partners, LP and Alpha Venture
Capital Fund, LP (together, “Subscriber”), hereby irrevocably subscribes for the
purchase of a convertible promissory note (the “Note”) issued by CytoDyn Inc., a
Colorado corporation (the “Company”), in the principal amount (the “Note
Amount”) set forth on the signature page below, and Warrants (the “Warrants”) to
acquire shares of the Company’s Common Stock, no par value (the “Shares”)
(12,500 Shares for each $100,000 in principal amount of the Note) at a price of
$0.50 per Share, by tendering to the Company a fully completed and executed
signature page to this Subscription and Investor Rights Agreement (the
“Agreement”). Upon acceptance of the subscription, the Company will promptly
execute and deliver a counterpart to the signature page of this Agreement to
Subscriber. No later than one business day after receipt of such counterpart
signature page, Subscriber will pay the Note Amount by wire transfer in
accordance with the instructions provided by the Company. Upon confirmation of
receipt of the wire transfer, the Company will issue to Subscriber the Note and
related agreement evidencing the Warrants, fully executed on behalf of the
Company.

2. Acknowledgments. Subscriber acknowledges that:

2.1 Information; Opportunity to Ask Questions and Review Documents. The Company
has made available for inspection by Subscriber and Subscriber’s professional
advisors all instruments, documents, records, and financial information
pertaining to the Company and this investment (the “Investment”). Subscriber has
had access to and reviewed to the extent deemed necessary or appropriate all
publicly available information relating to the Company, including, without
limitation, the Company’s Annual Report on Form 10-K for the fiscal year ended
May 31, 2014, and in particular Item 1A. Risk Factors included therein (the
“2014 10-K”), as well as the results for the first cohort of patients in the
Company’s treatment substitution clinical trial available through September 17,
2014. Subscriber has had the opportunity to ask questions of the executive
officers of the Company, and to the extent Subscriber utilized such opportunity,
Subscriber received satisfactory answers concerning the Company, its operations
and financial needs, and the Investment. There is available to Subscriber, by
contacting the executive officers of the Company, the opportunity to obtain any
additional information which the Company possesses or can obtain without
unreasonable effort or expense that is necessary to verify information provided
to Subscriber. All such information is referred to herein as “Business
Information.”

2.2 No General Advertising. Subscriber was not contacted for purposes of this
Investment through use of any form of general or public advertising, such as
media, public seminars or presentations, the Internet, or other means generally
available to the public.

 

-1-



--------------------------------------------------------------------------------

2.3 Restrictions on Transfer.

(a) Subscriber understands and agrees that the Note, the Warrants and any Shares
to be issued upon conversion of the Note or exercise of the Warrants (together,
the “Securities”) have not been registered under the Securities Act of 1933, the
Washington Securities Act or the securities laws of any other state, and the
Company has no obligation or current intention to register the Securities, and
accordingly, the Securities must be held indefinitely unless they are
subsequently registered or unless, in the opinion of counsel reasonably
acceptable to the Company, a sale or transfer may be made without registration
under Federal and state securities laws. Subscriber further agrees that any
certificate evidencing the Securities may bear a legend restricting the transfer
of any of the Securities in a manner generally consistent with the foregoing.

(b) Subscriber is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permit limited public resale of “restricted
securities” acquired by non-affiliates of the issuer thereof, directly or
indirectly, from the issuer (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions, if
applicable, including, among other things, the availability of certain public
information about the Company and the resale occurring not less than six
(6) months after the party has purchased and paid for the securities to be sold.

(c) Subscriber further understands that at the time Subscriber wishes to sell
the Note or the Securities to be issued in connection therewith or upon
conversion thereof there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not have
filed all reports and other materials required under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, other than Form 8-K reports, during
the preceding 12 months, and that, in such event, because the Company used to be
a “shell company” as contemplated under Rule 144(i), Rule 144 will not be
available to Subscriber.

(d) Subscriber further understands that in the event all of the requirements of
Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

(e) Notwithstanding the foregoing provisions of this Section 2, Subscriber will
be permitted to transfer the Note and Warrants to any individual or entity that
controls, is controlled by, or is under common control with Subscriber (each, an
“Affiliate”), subject to applicable requirements of the federal and state
securities laws.

 

-2-



--------------------------------------------------------------------------------

3. Representations of Subscriber. Subscriber represents, warrants and covenants
as follows:

3.1 Investor Qualifications. Subscriber is an accredited investor under state
and federal securities laws and qualifies as such under the category or
categories indicated below:

(Please initial to the left of each applicable criteria)

 

             

   (a) Subscriber is an individual whose net worth, or joint net worth with his
or her spouse, excluding the value of Subscriber’s primary residence, exceeds
$1,000,000 (for purposes of calculating Subscriber’s present net worth,
Subscriber has included the following as liabilities: (i) any indebtedness that
is secured by Subscriber’s primary residence in excess of the estimated fair
market value of Subscriber’s primary residence, and (ii) any incremental debt
secured by Subscriber’s primary residence that was incurred in the past 60 days,
other than as a result of the acquisition of Subscriber’s primary residence);

             

   (b) Subscriber is an individual who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

             

   (c) Subscriber is an organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, or a partnership, in each case not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

    CD    

   (d) Subscriber is an entity in which every equity owner satisfies at least
one of the categories (a) through (c) above.

3.2 Speculative Investment. Subscriber acknowledges that the Securities are
issued by a start-up company involved in a competitive and uncertain market and
the Investment therefore involves a high degree of risk of loss. In addition,
there are substantial restrictions on the transferability of the Securities,
making it very difficult to liquidate the Investment. Subscriber has sufficient
resources to provide for Subscriber’s current needs and contingencies, has no
need for liquidity in this Investment for an indefinite period of time, and can
afford to sustain a complete loss with respect to the Investment. Subscriber is
aware that the Company has a limited financial and operating history in its
current form; that the Company has experienced and expects to continue to
experience substantial losses; and that there is no assurance that the Company
will produce revenues or be operated profitably in the future. Subscriber has
reviewed, understands, and accepts the risks described in the Business
Information, including, without limitation, the Risk Factors described in the
2014 10-K, and recognizes that the risk disclosure is only a partial description
of the risks facing the Company.

3.3 Evaluation of Investment. Subscriber has substantial knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of the Investment. In making its decision to pursue the
Investment, Subscriber has relied solely on publicly available information
regarding the Company filed with and posted by the Securities and Exchange
Commission information, including the 2014 10-K, and any additional information
provided to Subscriber by the Company in writing, and only on Subscriber’s
independent investigation of such information and further investigation by
Subscriber’s own tax, legal, accounting, scientific and other advisors.
Subscriber has sought and received all investment, legal, technical, scientific,
medical and accounting advice Subscriber believes is necessary to adequately
evaluate the Investment prior to subscribing for Securities.

 

-3-



--------------------------------------------------------------------------------

3.4 Investment Purpose. Subscriber is acquiring the Securities solely for
Subscriber’s own account, for investment, and not with a view to the
distribution or resale of the Securities.

3.5 Confidentiality. Subscriber will maintain the confidentiality of all
non-public Business Information and any other information and materials
disclosed to Subscriber by the Company with the same degree of care as
Subscriber uses in maintaining the confidentiality of its own business
information, and will not use any such Business Information except for the
purpose for which it is intended, which is to evaluate a potential investment in
the Company.

The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of delivery of this
Agreement and shall survive such delivery.

4. Representations and Warranties of Company. The Company represents and
warrants to Subscriber as follows as of the date hereof:

4.1 Organization and qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Colorado
and has all requisite corporate power and authority to carry on its business as
now conducted and as proposed to be conducted. The Company is duly qualified to
transact business as a foreign corporation and is in good standing as such in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business or properties.

4.2 Authorization. The execution, delivery and performance by it of this
Agreement and each of the other agreements, instruments and documents
contemplated hereby are, as applicable, within the Company’s corporate power,
have been duly authorized by all necessary corporate action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to the Company,
its articles of incorporation, or by-laws, any order, judgment or decree of any
court or governmental agency, or any agreement, instrument or document binding
upon the Company or any of its property.

4.3 Capitalization. As of the date hereof, the Company’s authorized capital
consists of 100,000,000 shares of no par value common stock (“Common Stock”) and
5,000,000 shares of no par value preferred stock. As of August 31, 2014, the
Company had a total of 55,752,503 shares of its Common Stock and 95,100 shares
of its preferred stock issued and outstanding, and a total of 93,334,864 shares
of Common Stock outstanding on a fully diluted basis. All outstanding shares of
the capital stock of the Company are duly authorized and validly issued, fully
paid, and nonassessable, and were not issued in violation of or subject to any
preemptive or similar rights of any shareholder. Except as set forth in this
Agreement and as disclosed in the 2014 10-K, there are no current commitments,
plans or arrangements to issue, and no outstanding option, warrant or other
right calling for the issuance of, any equity securities of the Company or any
security or instrument that, by its terms, is convertible into, or exercisable
or exchangeable for, any equity security of the Company.

4.4 Conversion Shares. The shares issuable upon conversion of the Note, when
issued, sold and delivered in accordance with the terms of this Agreement and
the Note, will be duly and validly issued, fully paid, and nonassessable, and
will be free of restrictions on transfer other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws.

 

-4-



--------------------------------------------------------------------------------

4.5 Liabilities. The Company has no other liability or obligation, absolute or
contingent, in excess of $250,000.00 individually or $500,000.00 in the
aggregate, except obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with reasonable accounting principles.

4.6 Taxes. Except as the failure to do so would not have a material adverse
effect on the Company, the Company has filed all necessary federal, state, and
local income and franchise tax returns and other reports required to be filed
and has paid all taxes shown as due thereon, and there is no tax deficiency in a
material amount which has been, or, to the best of the Company’s knowledge,
might be, asserted against the Company.

4.7 Lawsuits. There are no actions, lawsuits, or proceedings, and to the best of
the Company’s knowledge, there are no pending investigations or any currently
threatened actions, lawsuits, proceedings or investigations against the Company.
There is no action, suit, proceeding or investigation by the Company currently
pending or that the Company intends to initiate.

4.8 No Violation. To the best of the Company’s knowledge, the Company is not in
violation or default of any provision of its Articles of Incorporation, as
amended or restated to date, or its Bylaws, or any instrument, judgment, order,
writ, decree or contract to which it is a party or by which it is bound, or of
any provision of any federal or state statute, rule or regulation applicable to
the Company, other than as would not have a material adverse effect on the
Company. The Company is current in its filing obligations with respect to all
reports and documents required to be filed under Section 13(a) or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

4.9 Intellectual Property. Except as disclosed in the 2014 10-K, the Company
owns or possesses adequate licenses or other rights to use all patents, patent
rights, inventions, trade secrets, licenses, know-how, proprietary techniques,
including processes and substances, trademarks, service marks, trade names, and
copyrights which are material to conducting its business. Except as disclosed in
the 2014 10-K, with respect to each such license or other rights, the Company
has paid all fees, royalties and other amounts that are or may be due, and has
otherwise performed all of its obligations, under such license or other right
and is not in material breach or material default under any such license or
other right.

4.10 Interim Financial Statements. The Company has delivered to the Subscriber a
preliminary draft of its unaudited financial statements for the three-month
period ending August 31, 2014 (the “Financial Statements”), which have not yet
been reviewed by its independent registered public accounting firm. Subject to
such review, the Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that they may not contain all footnotes
required by generally accepted accounting principles, and fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the indicated periods. Except as set forth in the
Financial Statements, the Company has no material liabilities or obligations,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to August 31, 2014; (ii) obligations under
contracts and commitments

 

-5-



--------------------------------------------------------------------------------

incurred in the ordinary course of business; and (iii) liabilities and
obligations of a type or nature not required under generally accepted accounting
principles to be reflected in the Financial Statements, which in all such cases,
individually and in the aggregate, would not have a material adverse effect on
the Company or its assets, operations, business, or prospects. Except as
disclosed in the 2014 10-K, the Company maintains, and will continue to maintain
for as long as it is required to file reports under Section 13(a) or 15(d) of
the Exchange Act, a system of internal accounting controls sufficient to provide
reasonable assurances that transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles.

4.11 Representation as to Information Provided. No representation or warranty by
the Company in this Agreement, nor any statement, certificate or schedule
furnished or to be furnished to the Company pursuant to this Agreement, the Note
or the Warrant, nor any document or certificate delivered to Subscriber pursuant
to this Agreement or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact or omits or
will omit a material fact necessary to make the statements contained herein or
therein not misleading; provided that the Company makes no such representation
or warranty with respect to medical or scientific documents prepared by third
parties; and provided further that all documents speak as of their date.

5. Reliance; Indemnity.

5.1 Reliance on Representations. Subscriber acknowledges that the Company is
relying on the information and representations provided by Subscriber in this
Agreement. Subscriber affirms that all of Subscriber’s answers herein and in
Exhibit A hereto are accurate and complete and may be relied upon by the Company
in determining the availability of an exemption from registration for the offer
and sale of the Securities. Subscriber agrees to provide such additional
confirmation of Subscriber’s status as the Company may reasonably request.

5.2 Indemnification. Subscriber agrees to indemnify and hold harmless the
Company and its executive officers and directors from and against any and all
loss, damage, costs, liability or expense due to or arising out of a breach of
any representation or warranty of Subscriber contained herein.

6. Board Seat. Subject to completion of a background check satisfactory to the
Company’s Board of Directors (the “Board”) and to the consummation of the
investment contemplated by this Agreement, the Board will take all necessary
steps to elect Carl C. Dockery as a director of the Company effective on a date
mutually agreeable to the Company and Mr. Dockery, but in any event no later
than December 31, 2014. The Company has delivered to Subscriber true and
complete documentation evidencing its director and officer insurance coverage.
During any period that Mr. Dockery serves as a director of the Company, the
Company shall maintain similar coverage in such amounts as the Board of
Directors determines in its reasonable judgment.

7. Participation Rights.

7.1 Right to Purchase – Current Round. Until December 31, 2014 or such later
date as the parties may agree in writing, each of Subscriber, Alpha Advisors,
LLC and each of their designees and affiliates, provided that each such person
or entity is an accredited investor (collectively, the “Subscriber Rights
Holders”) shall have the right but not the obligation to invest an additional
$6.0 million in the aggregate with the Company on the same terms as the
investment documented by this Agreement, the Note and the Warrants.

 

-6-



--------------------------------------------------------------------------------

7.2 Right to Purchase – Subsequent Rounds. Except to the extent that the
Subscriber Rights Holders are afforded greater participation rights in
Section 7.1 of this Agreement, until December 31, 2019 the Company will permit
Subscriber Rights Holders to purchase, in the aggregate, up to (i) their Pro
Rata Share (as defined below) of any New Company Securities (defined in
Section 7(b) below) plus (ii) 10% of the total amount of any New Company
Securities (the sum of (i) and (ii) is referred to herein as the “Participation
Amount”), which New Company Securities the Company may from time to time propose
to sell and issue after the date of this Agreement, and the Company shall not
issue or sell any New Company Securities without first complying with the
provisions of this Section 7. For purposes of this Agreement, a party’s “Pro
Rata Share” is equal to a percentage based on a fraction: (a) the numerator of
which is equal to the number of shares of Common Stock held or deemed held by
that party, on a Fully Diluted Basis (as defined below), immediately prior to
the issuance of the New Company Securities; and (b) the denominator of which is
equal to the total number of shares of Common Stock outstanding or deemed
outstanding, on a Fully Diluted Basis, immediately prior to the issuance of the
New Company Securities. For purposes of this Agreement, “Fully Diluted Basis”
means assuming the exercise of any then-outstanding options, warrants, or other
rights to acquire shares of Common Stock (or to acquire securities exercisable
or exchangeable for or convertible into Common Stock) and conversion, exercise,
or exchange of any then-outstanding convertible preferred stock or other
securities convertible into or exchangeable or exercisable for Common Stock (or
into or for securities exercisable or exchangeable for or convertible into
Common Stock). If a Subscriber Rights Holders elects to participate in any
offering of New Company Securities, the Subscriber Rights Holder’s participation
in the offering shall be at the offering price, reduced by the amount of any
brokerage, placement agent or similar fee.

7.3 New Company Securities. The term “New Company Securities” means (A) any debt
securities of the Company and (B) Common Stock, preferred stock, any other stock
or equity interest in the Company, whether presently authorized or authorized at
a future date and whether or not convertible into or exchangeable or exercisable
for Common Stock, and any warrants, options, or other rights to subscribe for or
to purchase any of the foregoing, or any securities exercisable or exchangeable
for or convertible into any of the foregoing (collectively, “Stock”); provided,
however, that the term New Company Securities does not include any Stock issued
pursuant to: (i) the grant of equity-based awards, or the exercise of any such
awards, under the Company’s 2012 Equity Incentive Plan or any similar plan
approved by the Company’s shareholders; (ii) the exercise of stock options
outstanding as of the date of this Agreement; (iii) the exercise of warrants to
purchase Common Stock outstanding as of the date of this Agreement or that are
hereafter issued in compliance with this Agreement; (iv) the conversion of any
shares of preferred stock outstanding on the date of this Agreement or that are
hereafter issued in compliance with this Agreement; (v) the conversion of
promissory notes outstanding as of the date of this Agreement or that are
hereafter issued in compliance with this Agreement, (vi) the conversion of the
Note; (vii) the conversion of promissory notes issued to Subscriber, its
Affiliates, or clients of its Affiliates; (viii) other transactions with
Subscriber, its Affiliates, or clients of its Affiliates; or (ix) consummation
of a transaction involving a bona fide merger or consolidation of the Company
with, or acquisition by the Company of, any other corporation or entity, which
transaction is approved by the Company’s shareholders.

 

-7-



--------------------------------------------------------------------------------

7.4 Notice. If the Company proposes to undertake an issuance of New Company
Securities, it shall give written notice (an “Issuance Notice”) to Subscriber of
its intention, describing the number and type of New Company Securities, and
their proposed offer price and the general terms upon which the Company proposes
to issue the same. Subscriber and the other Subscriber Rights Holders shall have
30 days (the “Acceptance Period”) after the receipt of the Issuance Notice to
agree to purchase up to the Participation Amount of such New Company Securities
for the price and upon the terms specified in the Issuance Notice by giving
written notice to the Company (the “Acceptance Notice”) and indicating therein
the number or amount of New Company Securities to be purchased. Subject to
Subscriber’s obligation to use good faith efforts to cause the Subscriber Rights
Holders to close on the entire amount set forth in the Acceptance Notice, each
Subscriber Rights Holder may amend its respective Acceptance Notice at any time
prior to the closing of the issuance of New Company Securities to reduce the
number or amount of New Company Securities to be purchased. The Company shall,
at the closing of the issuance of the New Company Securities, sell to the
Subscriber Rights Holder such number of New Company Securities as it agreed to
purchase in its respective Acceptance Notices, as reduced as provided in the
preceding sentence, if applicable. Notwithstanding the foregoing, the New
Company Securities sold to Subscriber and its Affiliates as a group shall not
exceed the Participation Amount unless the Company otherwise agrees in its sole
discretion.

7.5 Sale. The Company may, during the 120-day period following the expiration of
the Acceptance Period, offer the remaining unsubscribed portion of the New
Company Securities to any person or persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Issuance
Notice. If the Company does not enter into an agreement for the sale of the
remaining unsubscribed portion of the New Company Securities within such period,
or if the terms of such offer change from those described in the Issuance Notice
in a way that provides prospective investors improved economic terms, the right
of participation provided hereunder shall be deemed to be revived and such New
Company Securities shall not be offered unless first reoffered to Subscriber and
its Affiliates in accordance herewith.

8. Sales of Additional Convertible Promissory Notes and Related Warrants.
Subject to the Company’s compliance with Section 7 of this Agreement, the
Company may effect additional sales of convertible promissory notes and related
warrants to Subscriber, its Affiliates, or clients of Subscriber or one or more
of its Affiliates, upon the execution of documents evidencing any such
transaction executed by each of the parties in its sole discretion.

9. Right to Accept or Reject Subscription. Subscriber understands that this
subscription may be accepted or rejected in whole or in part by the Company in
its sole and absolute discretion and if rejected the subscription price will be
returned without interest; provided that the subscription will be deemed
accepted by the Company if not rejected in writing within two business days
following receipt of this Agreement executed by Subscriber.

10. Other Financings. Subject to the Company’s compliance with Section 7 of this
Agreement governing Subscriber’s rights to participate in future securities
offerings, as well as the conversion price adjustment provisions included in the
Note, Subscriber understands that the Company will in all likelihood engage in
other financings, which may include additional sales of the Company’s debt or
equity securities, on the same or different terms than provided herein,
including higher or lower interest rates, conversion prices or Warrant exercise
prices than offered to Subscriber. In addition, such securities may have rights
that are senior to the Shares, including preferential rights to dividends and
liquidation proceeds, preferential voting rights

 

-8-



--------------------------------------------------------------------------------

(including rights to elect directors), and redemption or other rights that may
be dilutive or otherwise adverse to the rights of common shareholders. Debt
securities may include restrictive covenants that limit the operations of the
Company, such as consent rights with respect to specified categories of
transactions.

11. Introductions. Until November 1, 2019 or such earlier period as the parties
may agree in writing, Subscriber shall assist the Company in its fundraising
efforts by making introductions to persons with whom Subscriber has an existing
business or personal relationship, provided that the Company will make its CEO
available to participate in meetings with potential investors introduced by
Subscriber and will reimburse Subscriber’s reasonable out-of-pocket costs in
connection with the fundraising. The Company will not independently solicit any
limited partners of Subscriber or its affiliates or other investors introduced
to the Company by Subscriber or its affiliates without Subscriber’s prior
written consent during the period ending November 1, 2019.

12. Entire Agreement. This Agreement, together with the Note, the Warrants and
that certain side letter agreement between the Company and Subscriber dated of
even date herewith, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof, and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into the
foregoing documents.

13. General. This Agreement shall be governed by the laws of the state of
Florida, without regard to its principles of conflicts of laws, contains the
sole and entire understanding of the parties with respect to its subject matter
and all prior negotiations, discussions, commitments and understandings
previously between the parties with respect thereto are merged herein. This
Agreement cannot be changed or terminated or any performance or condition waived
in whole or in part except by a writing signed by the party against whom
enforcement of the change, termination or waiver is sought. The waiver of any
breach of any term or condition of this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subscriber executes and agrees to be bound by this
Agreement.

 

Total Note Amount

$2,000,000

   The Note and Warrants should be issued in the following name(s): (please
print)      Alpha Venture Capital Partners, L.P. (AVCP)      Residence or
Principal Office Address of      Subscriber:
  

2026 Crystal Wood Drive

Lakeland, FL 33801

     Mailing:   

P.O. Box 2477

Lakeland, FL 33806-2477

     Tel: ############## Tax ID No.:    Alpha Venture Capital Management, LLC
##############       AGREED AND ACCEPTED:    By:   

/s/ Carl Dockery

     Name:    Carl Dockery    Title:    Manager CYTODYN INC.       By:  

/s/ Nader Pourhassan

      Name:   Nader Pourhassan       Title: President and Chief Executive
Officer       Date:   9/26/2014      

 

-10-